Citation Nr: 1237352	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  07-33 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorder.

2.  Entitlement to service connection for right ankle disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, including moderate major depression and schizophrenia.



REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to February 1970, and from November 1973 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated June 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board personal hearing in October 2007.  Because the Veteran failed to appear for the hearing, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 
38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The Board previously adjudicated the Veteran's claims on appeal in June 2011.  The Veteran's claims for service connection for bilateral knee and right ankle disorders were denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion with the Clerk of the Court requesting that the Court vacate that part of the Board's decision and remand the case to the Board for further development and re-adjudication in accordance with the directives of the February 2012 Joint Motion.  The Joint Motion agreed that Board failed to provide the Veteran a medical examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Joint Motion agrees that the June 2011 Board decision was inadequate because it did not discuss whether the Veteran's lay statements of pain symptoms were sufficient to trigger VA's duty to assist the Veteran.  

The Court granted the Joint Motion for Remand in February 2012, and the Veteran's claims folder has been returned to the Board for further appellate review.  The issues of service connection for bilateral knee and right ankle disorders are REMANDED to the Department of Veterans Affairs Regional Office.  

The issue of service connection for an acquired psychiatric disorder, to include major depressive disorder, was previously remanded by the Board in June 2011 to obtain an addendum medical opinion regarding an acquired psychiatric disorder.  The post-remand record shows that an addendum opinion was obtained in July 2011; therefore, because the Board's remand instructions were substantially complied with, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  Symptoms of a psychiatric disorder were not chronic in service.

3.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

4.  The Veteran's psychiatric disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely letter in February 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.

The record also shows that the Veteran was provided with a VA psychiatric examination in July 2009 and a VA addendum opinion in July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate because the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file.  The opinions provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for an acquired psychiatric disorder has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, a VA psychiatric examination and addendum opinion, and the Veteran's statements.  Correspondence from the SSA indicated that there are no records for the Veteran pertaining to any disability claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304;  Libertine v. Brown, 
9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Combat Service

The Veteran's military occupational specialty was Wheeled Vehicle Mechanic.  In addition, the Veteran received the Vietnam Service Medal, Vietnam Campaign Medal, the Vietnam Gallantry Cross with Palm, and Parachute Badge.  The Veteran served in the 173rd Airborne, a brigade that saw a lot of combat in the Republic of Vietnam and was involved in the 1969 Tet Offensive.  Based upon the evidence of record, including the Veteran's service records, and resolving reasonable doubt on this question in the Veteran's favor, the Board finds that the Veteran engaged in combat with the enemy during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  The remaining questions is whether the claimed psychiatric disorder is consistent with the circumstances, conditions, or hardships of such combat service.  

Service Connection for a Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, and that he has had mental problems since his active service.  

The Board finds that the weight of the evidence demonstrates that, while the Veteran engaged in combat with the enemy during service in Vietnam, he did not have chronic psychiatric disorder symptoms in either period of service.  Service treatment records, from both periods of the Veteran's active service, are negative for any complaints or treatment for a psychiatric disorder.  The evidence in this case includes the February 1970 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate that he did not have and had never had psychiatric problems.  The February 1970 service separation examiner's review of the history is also negative for any reports of psychiatric disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any complaints, treatment, or diagnosis of psychiatric disorder either during service or at service separation in February 1970.  

A September 1976 service separation examination report includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate that he did not have and had never had psychiatric problems.  The September 1976 service separation examiner's review of the history is negative for any reports of psychiatric disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any complaints or symptoms, treatment, or diagnosis of a psychiatric disorder either during service or at service separation in November 1976.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a psychiatric disorder have not been continuous since either period of service separation, including in November 1976, and that the Veteran's recent assertions of continuous post-service psychiatric symptoms are not credible.  As indicated, at the September 1976 service separation examination, the Veteran denied any disability or symptoms of a psychiatric disorder and the Veteran was clinically evaluated as normal.  Following service separation in November 1976, the evidence of record shows no complaints, diagnosis, or treatment for any psychiatric disorder until March 2006.  

The evidence shows that a psychiatric disorder first manifested years after service in March 2006, notably over 30 years after service discharge, when the Veteran was diagnosed with schizophrenia, paranoid type, cocaine dependence, and nicotine dependence.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until March 2006 is one factor, considered in addition to the other factors stated in this decision, which tend to weigh against a finding of either chronic psychiatric disorder symptoms in service or continuous symptoms of a psychiatric disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

While the Veteran is competent to state that he had psychiatric symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of continuous psychiatric disorder symptoms since service, made in the context of the December 2008 claim for service connection (VA disability compensation) for a psychiatric disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of continuous post-service psychiatric disorder symptoms are inconsistent with the service treatment record evidence, including the Veteran's own contemporaneous lay history at the service separation examination, the service separation examiner's summary of history and clinical examination, an absence of complaints or treatment for years after service, and the histories and symptoms credibly reported by the Veteran during post-service VA treatment.

The Veteran's recent statements of continuous post-service psychiatric disorder symptoms are inconsistent with the Veteran's own histories and the findings in post-service VA treatment records.  VA treatment records dated from February to April 2006 do not reflect any report of history of chronic psychiatric disorder symptoms in service or continuous psychiatric disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic psychiatric disorder symptoms in service or continuous psychiatric disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Other evidence tending to show that psychiatric disorder symptoms have not been continuous since service separation include a March 2006 VA mental health treatment record, where the Veteran denied a history of depression or anxiety.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In a March 2006 VA treatment record, the Veteran reported that he had only had memory problems for the last three to five years.  The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of psychiatric disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service injury or symptoms and post-service symptoms regarding a psychiatric disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

In a March 2006 VA mental health psychological assessment, the Veteran reported that he had been having hallucinations since he was twenty years old; however, the Veteran specifically denied any psychiatric problems in the September 1976 service separation examination Report of Medical History and did not report any psychiatric symptoms for many years after service separation.  In the July 2009 VA psychiatric examination, the Veteran specifically denied a history of delusions or hallucinations.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed psychiatric disability is not related to his active service.  In the July 2009 VA psychiatric examination, the Veteran reported depression since the loss of his marriage and family (after service) in 1992.  The Veteran was given an Axis I diagnosis of cocaine dependence, alcohol dependence, and major depression.  In a July 2011 VA addendum opinion, the VA examiner opined that, based on the evidence of record, the Veteran's psychiatric disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the Veteran's psychiatric disability was more likely due to his (post-service) divorce and loss of his family and that the onset of his symptoms was not until 1992.  Such factual assumptions are accurate and are consistent with the Board's finding that psychiatric symptomatology was not chronic in service and has not been continuous since service separation. 

There is additionally no competent evidence of a relationship between the Veteran's current psychiatric disorder (major depressive disorder) and his military service.  The only nexus opinion on file, dated in July 2011, which included a review of the claims file and accurate history, and which is supported by valid reasons, weighs against the claim.  The Board finds that the lay and medical evidence of record reflects that the Veteran's current psychiatric disorder had post-service onset and is not related to the Veteran's active service, including combat during service.  For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, and outweighs the Veteran's more recent contentions regarding in-service psychiatric disorder symptoms and continuous post-service psychiatric symptoms.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current psychiatric disorder and active military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection 
for a psychiatric disorder, including major depression and schizophrenia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to include major depression and schizophrenia, is denied.



REMAND

In the June 2011 Board decision that is now vacated, the Board found that bilateral knee and right ankle disorders were not incurred in or aggravated by active service; however, the February 2012 Joint Motion found that the Board erred by failing to provide the Veteran a medical examination under McLendon, 20 Vet. App. 79.

The Board finds that this appeal must be remanded to obtain an adequate examination that complies with the directives of the February 2012 Joint Motion.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr, 21 Vet. App. at 311.  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

Accordingly, the issues of service-connection for bilateral knee and right ankle disorders are REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA compensation examination to assist in determining the nature and etiology of the Veteran's bilateral knee disorder and right ankle disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including the history of the Veteran and clinical findings, the VA examiner is requested to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that any current bilateral knee disability began during service or is otherwise linked to some incident of active duty?  

Is it at least as likely as not (a 50 percent or greater probability) that any current right ankle disability began during service or is otherwise linked to some incident of active duty?

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Thereafter, the RO should readjudicate the issues of service connection for bilateral knee and right ankle disorders.  If any benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


